Citation Nr: 1439757	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder, manifested by fatigue.  

2.  Entitlement to service connection for a disorder manifested by fatigue.  

3.  Entitlement to service connection for a disorder manifested by joint pain.

4.  Entitlement to service connection for a skin disorder, claimed as a body rash.  

5.  Entitlement to service connection for alopecia areata with an inflamed cyst.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to August 1992.  He was a light wheel vehicle mechanic assigned to Service Battery, 3rd Battalion, 8th Field Artillery Regiment, 18th Field Artillery Brigade (Airborne).  From September 1990 through March 1991, he had service in Southwest Asia during Operation Desert Storm.  His awards and decorations included the Parachute Badge.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the RO.  

After reviewing the record, the Board finds that further development is warranted with respect to the issue of entitlement to service connection for a disorder manifested by fatigue.  Accordingly, that issue is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 1997, the RO denied the Veteran's claim of entitlement to service connection for a disorder manifested by fatigue.  

2. Evidence associated with the record since the RO's March 1997 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a disorder manifested by fatigue. 
3.  The presence of a chronic, identifiable joint disorder has not been established.  

4.  The preponderance of the evidence is against a finding of any objective indications of chronic disability manifested by joint pain or any findings of medically unexplained chronic multi-symptom illnesses associated with the Veteran's participation in the Persian Gulf War.  

5.  The Veteran's body rash, diagnosed as verruca vulgaris, nevi, and dermatitis (known clinical disorders), was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

6.  Alopecia areata with an inflamed cyst, a known clinical disorder, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  


CONCLUSIONS OF LAW

1.  The RO's March 1997 rating decision, which denied the Veteran's claim of entitlement to service connection for fatigue, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for fatigue.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2007).

3.  The claimed joint disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1117, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.317 (2013).


4.  A body rash, diagnosed as verruca vulgaris, nevi, and dermatitis, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1117, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.317 (2013).  

5.  The claimed alopecia areata with an inflamed cyst is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1117, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claims of entitlement to service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a disorder manifested by fatigue.  In November 1992, the Veteran claimed entitlement to service connection for Desert Storm Syndrome, manifested, in part, by fatigue.  That claim was initially denied by the RO in July 1995; and an application to reopen that claim was denied by the RO in March 1997.  The Veteran was notified of each of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1103 (1996).  

In March 2004, the Veteran filed an application to reopen his claim of entitlement to service connection for a disorder manifested by fatigue.  In December 2004, VA received the Veteran's claim of entitlement to service connection for alopecia areata with an inflamed cyst.  

Following the receipt of the foregoing claims, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence the VA would attempt to obtain.  The VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

With respect to his application to reopen a claim of entitlement to service connection for a disorder manifested by fatigue, the VA informed the Veteran of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his VA treatment from November 1992 through May 2005; records reflecting his treatment by or through the Townpark Medical Office from April 2002 through May 2004; records reflecting his treatment by or through Kaiser Permanente from July 2003 through March 2010; letters received in February 2009 from his parents and wife and from J. C. L., SGM (retired); records reflecting his treatment by or through Physiotherapy Associates from July through September 2009;  maps of Southwest Asia; an article concerning the Battle of 73 Easting; and medical articles concerning Gulf War Illness.  

In August 1994; July 2000; March, May, and June 2009; and July and September 2010, VA examined the Veteran to determine the nature and etiology of any disorder manifested by fatigue, disorder manifested by joint pain, body rash, or alopecia areata with an inflamed cyst found to be present.  Generally, the VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In May 2014, at his request, the Veteran was scheduled to have a hearing before a member of the Board.  However, he withdrew his request for a hearing and has not asked that it be rescheduled.  Accordingly, the Board will consider the appeal based on the evidence currently on file.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support the foregoing claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether new and material evidence has been received to reopen claim of entitlement to service connection for a disorder manifested by fatigue, as well as the remaining service connection claims.  

Analysis

The Veteran contends that as a result of his participation in Operation Desert Storm, he has a disorder manifested by fatigue, joint pain, a body rash, and alopecia areata with an inflamed cyst.  Therefore, he maintains that service connection is warranted.  At the very least, he contends that he has submitted new and material evidence for the purpose of reopening his claim of entitlement to service connection for a disorder manifested by fatigue.  With respect to his request to reopen his claim for a disorder caused by fatigue, the Board agrees.  To that extent, the appeal will be granted.  However, after carefully considering the remaining claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  To that extent, the appeal will be denied.  

The Board acknowledges the Veteran is competent to give testimony about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he has had fatigue, joint pain, and a body rash since his separation from the service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the Veteran argues that his current joint pain, body rash, and alopecia are due, primarily, to his exposure to toxins during the Persian Gulf War, those questions involve medical issues.  Accordingly, the question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  With respect to those issues, the preponderance of the probative medical evidence shows that the Veteran's lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The VA may grant service connection to a Persian Gulf Veteran who exhibited objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, provided that such disability: became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  An undiagnosed illness; a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; or (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.17(a)(2).  A qualifying chronic disability referred to in this section shall be rated using evaluation criteria from 38 C.F.R. Part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.17(a)(5).  

Signs or symptoms of undiagnosed illness and medically unexplained chronic multi-symptom illnesses may include, but are not limited to:  (1) Fatigue; (2) Signs or symptoms involving the skin; (3) Headaches; (4) Muscle pain; (5) Joint pain; (6) Neurologic signs and symptoms; (7) Neuropsychological signs or symptoms; (8) Signs or symptoms involving the respiratory system (upper or lower); (9) Sleep disturbances; (10) Gastrointestinal signs or symptoms; (11) Cardiovascular signs or symptoms; (12) Abnormal weight loss; or (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Objective indications of chronic disability include both ``signs,'' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.17(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic. The 6 month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.17(a)(4).  

Compensation shall not be paid for a chronic disability:  (i) If there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) If there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) If there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Fatigue  

The Veteran contends that since his return from Operation Desert Storm, he has experienced fatigue and a loss of energy.  Therefore, he maintains that service connection is warranted.  

In March 1997, when the RO last denied the Veteran's claim of service connection for fatigue, the evidence on file consisted of the Veteran's service treatment records and the report of an August 1994 VA examination, using the Persian Gulf War protocol.  That evidence was negative for any complaints or clinical findings of fatigue during the Veteran's service.  Although he complained of fatigue during the VA examination, no general medical abnormalities were found, and there was no evidence that such symptoms had been chronic for 6 months. Moreover, there was no objective medical evidence of a chronic undiagnosed illness involving fatigue.  Accordingly, service connection for fatigue was denied, and as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an Veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's March 1997 includes a February 2009 statement from Veteran's parents suggesting that since he returned from Operation Desert Storm, he had experienced fatigue and a loss of energy.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material, as it tends to relate to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of the evidence of record in March 1997 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a disorder manifested by fatigue.  As such, the additional evidence is new and material meets the relatively low threshold for the purpose of reopening the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the claim is reopened, and, to that extent, the appeal is allowed. 


Joint Pain  

With respect to the Veteran's complaints of multiple joint pain, the Board notes service connection has been established for degenerative joint disease in his lumbar spine.  Therefore, consideration of his claim of service connection generalized joint pain will focus on his other joints, including, but not limited to, his shoulders, elbows, hands, hips, knees, and ankles.  

The report of the Veteran's January 1989 service entrance examination is negative for any complaints or clinical findings of joint pain.  During active duty in September 1989, he was treated for a sprained thumb.  In May 1990, he was treated for right knee pain, which he attributed to airborne operations.  In April 1991, he was treated for a right heel bruise while playing basketball.  However, he underwent no further treatment for any of those injuries during service.  Indeed, there were no findings of any chronic, identifiable residual disability, and the record is negative for a nexus between any of those injuries and any postservice complaints of joint pain.  

Absent findings of a chronic, identifiable joint disorder in the service or a nexus between the Veteran's complaints and his service, service connection is not warranted on a direct basis.  However, that does not end the inquiry.  The primary thrust of the Veteran's contentions is that his generalized joint pain is the result of an undiagnosed illness associated with his participation in the Persian Gulf War.  He states that such illness is related to his exposure to toxins, such as those emanating from oil well fires.  On multiple occasions, such as in correspondence received in December 2004 and during a July 2010 VA Persian Gulf War Protocol examination, the Veteran reported that his generalized joint pain started in 1991, following his return from the Persian Gulf War.  In February 2009, his parents supported the Veteran's contentions.  

As noted, the Veteran is competent to give testimony about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he has had joint pain since his return from the Persian Gulf.  However, also as noted, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, supra.  

The Veteran contends that he has had chronic, generalized joint pain since his return from the Persian Gulf War.  However, those contentions are unsupported by the contemporaneous evidence of record.  For example, in December 1993, the Veteran was hospitalized at Kennestone Hospital for a septoplasty.  During a pre-anesthetic evaluation, he denied that he had joint disease or neuromuscular problems such as unusual muscle weakness or paralysis.  On a Short Stay Form, a review of his systems revealed no musculoskeletal aches.  

In August 1994, the Veteran underwent a VA Persian Gulf War Protocol examination in conjunction with a March 1994 claim of entitlement to service connection for Desert Storm Syndrome, including fatigue.  He stated that he got tired easily and that he had headaches but that that was about it.  Indeed, he did not report any generalized joint pain.  Furthermore, the examination was negative for any diseases or injuries, scars, or functional effects involving his musculoskeletal system.  

In July 2000, the Veteran again underwent a VA Persian Gulf War Protocol Examination.  He reported muscle twitching but made no reference to joint pain.  On examination, his heel and toe walking and ability to squat were within normal limits, and the examiner stated that there was no swelling or deformity of the Veteran's extremities.  His range of motion was normal, and his deep tendon reflexes, grip strength and sensation were within normal limits.  Following Phase I of the examination, the examiner determined that the Veteran did not have unexplained illness.  

During Phase II of the July 2000 examination, the Veteran identified problems with bleeding gums, fatigue, skin rashes, and breathing.  However, he did not identify any problems with arthritis or back, neck, shoulder, leg, or arm problems.  

In sum, the evidence, dated during the 8 years after the Veteran's separation from the service is not only negative for any complaints or clinical findings of joint pain, it actively contradicts his contentions that he has had chronic generalized joint pain since service.  As such, his contentions, and the lay statements submitted in support of his claim are not credible with respect to the onset of his chronic joint pain.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  The lack of credibility militates against the Veteran's claim.  

Generalized joint pain (multiple arthralgias) was first clinically reported during outpatient treatment at Townpark Medical Offices in March 2004.  However, other than the pain affecting the Veteran's service-connected lumbar spine disorder, the evidence does not show that his pain was chronic in nature.  There is no credible objective evidence of joint pain during the ensuing 6 months.  A review of the Veteran's symptoms during a January 2005 VA annual physical examination shows that he had no history of chronic arthralgias, muscle weakness or pain.  His muscle tone and strength were found to be normal, and the examination revealed no joint erythema, swelling, an increase in temperature, or tenderness.  

In February 2005, during a VA intake examination at the Mental Health Clinic, it was noted that the Veteran reported a history of chronic, intermittent joint pain.  However, that was not within the 6 month period from the time the Veteran first reported joint pain.  

More recent evidence, such as reports of VA examinations in 2009 and 2010, show that the Veteran has chronic joint pain.  During the April 2009 VA examination, the examiner considered the possible presence of fibromyalgia or a somatization disorder.  During a July 2010 VA examination, the examiner noted the Veteran's complaints of multiple joint pain.  However, the examiner confirmed that the examination, laboratory tests, and radiographic studies were normal.  He found no objective joint or muscle defects such as deformity, heat, redness, swelling, atrophy, or tenderness.  In addition, he did not find evidence of fibromyalgia.  He considered the possibility of a somatization disorder.

In September 2010, following a VA psychiatric examination, the examiner stated that because of severe, daily, chronic pain, it was difficult to diagnose a somatoform disorder without resorting to speculation, as that disorder would only relate to his unexplained joint pain.  The examiner noted, however, that there did not appear to be any exaggeration of the Veteran's symptoms, either consciously or unconsciously, and that there did not appear to be a somatoform disorder present.  The VA examiner concluded that the Veteran's joint pain was not caused by psychological factors and that it was more likely that they were physical in nature.  

Even if the Veteran's joint pain is physical in nature, the preponderance of the evidence on file, including the Veteran's treatment records and examination reports, is against the Veteran's claim.  The objective indications of chronic disability were not present for a period of 6 months after the signs or symptoms of the disability first became manifest.  As such, the Veteran does not meet the criteria for service-connection for joint pain due to an undiagnosed illness associated with his participation in the Persian Gulf War.  Accordingly, service connection is not warranted, and the appeal is denied.  

Body Rash 

A review of the evidence is negative for any complaints or clinical findings of a skin disorder in the service, including body rashes.  The Veteran first complained of skin rashes during his July 2000 VA Persian Gulf War examination.  However, no rash was found.  Although the record is negative for any complaints or clinical findings of skin rashes again until February 2005, the February 2009 statement from the Veteran's parents suggests that such rashes were chronic from the time he returned from Operation Desert Storm.  But even if the rashes were chronic in nature, the evidence shows that they have been attributed to known clinical diagnoses.  

Records from Kaiser Permanente show that in December 2006, the Veteran was treated for up to 14 lesions on his right index finger and right upper back.  They were removed with liquid nitrogen.  The diagnoses were verruca vulgaris and nevi/moles.  During his March 2009 VA examination, the Veteran was found to have scattered maculopapular lesions on his chest, abdomen, back, legs, arms, and face.  While the etiology was unclear, the physical examination revealed that they were manifestations of dermatitis.  In December 2009, the Veteran was treated for a 3 week history of a groin rash, diagnosed as tinea cruris.  

In no case is there any competent evidence of a nexus between the Veteran's body rashes and his period of active duty.  Absent evidence body rashes in service or a nexus between the current body rashes and service, the Veteran does not meet the criteria for service connection on a direct basis.  Moreover, because those rashes have been attributed to known clinical diagnoses, he does not meet the criteria for service connection for an undiagnosed illness or multisymptom illness resulting from his participation in the Persian Gulf War.  Therefore, service connection is not warranted, and the appeal is denied.  

Alopecia Areata with an Inflamed Cyst

The evidence does not show, and the Veteran does not contend that his alopecia areata with an inflamed cyst had its onset in the service.  Indeed, the service treatment records are negative for any complaints or clinical findings in that regard.  Such a disorder, a known clinical diagnosis, was not reported until March 2004, during the Veteran's treatment at the Townpark Medical Offices.  Not only was that many years after the Veteran's separation from the service, there is no evidence that it was chronic in nature.  

During his March 2009 VA examination, the Veteran reported intermittent episodes of cysts and hair loss.  He noted a quarter-sized knot on his scalp which would become inflamed.  Thereafter, he stated that he would lose hair in that area.  However, he reported that it would grow back in a few weeks.  He noted that he had one to two episodes per year and that those episodes had started approximately 6 years after his separation from the service.  At the time of the examination, the Veteran denied the presence of an inflamed cyst or hair loss and there was no evidence of alopecia areata with an inflamed cyst.  Indeed, there have been no objective findings of that disorder since March 2004.  

In light of the foregoing discussion, the Board finds that the presence of alopecia areata with an inflamed cyst has not been established.  Even though the Veteran states that it is recurrent, the preponderance of the evidence is against a finding that it is chronic in nature or in any way related to service.  Moreover, because it is a known clinical diagnosis, it does not fall within the criteria for an undiagnosed illness.  Therefore, the Veteran does not meet the criteria for service connection on a direct basis as a result of his participation in the Persian Gulf War.  Accordingly, service connection is not warranted, and the appeal is denied.

Reasonable Doubt

In arriving at the foregoing denials, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for joint pain, a body rash, and alopecia areata with an inflamed cyst.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

New and material evidence having been received, the request is granted to reopen a claim of entitlement to service connection for a disorder manifested by fatigue.  

Entitlement to service connection for a disorder manifested by joint pain is denied.  

Entitlement to service connection for a skin disorder, manifested by body rashes, is denied.  

Entitlement to service connection for alopecia areata with an inflamed cyst is denied.



REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for a disorder manifested by fatigue.  Elkins.  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  Accordingly further development of that issue is warranted, it is remanded to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's fatigue.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  Such consultations could include, but are not limited to, those by a sleep specialist, hematologist, occupational specialist, and/or epidemiologist.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

In reviewing the record, the VA examiner must consider the following:  

VA outpatient treatment records, dated in January and February 2005, and the report of the September 2010 VA psychiatric examination which suggest that the Veteran has sleep difficulty associated with a psychiatric disorder, such as his service-connected PTSD.  However, the September 2010 VA examiner also noted that it was possible that the Veteran's fatigue and insomnia were related to his exposure to toxins during his service in Southwest Asia.  
The VA examiner must also consider the report of the April 2009 VA examination, which states that no specific cause was found for the Veteran's complaints of fatigue.  

Following the VA examination, the VA examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that current or past complaints and symptoms of fatigue are accounted for by diagnosed conditions, including the service-connected PTSD with sleep impairment, or if there is an additional undiagnosed condition present which is manifested as fatigue.  For any identified condition, the examiner must opine as to whether such is at least as likely as not related to military service, including exposure to chemicals and/or oil fires in Southwest Asia.  The VA examiner must state HOW AND WHY he or she reached their opinion.  If the VA examiner is unable to reach an opinion without resorting to SPECULATION, he or she must state why that is so.  

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, the notice of the time, place, and location of that examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2.  When the actions requested have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must conduct a DE NOVO review of the record and adjudicate the issue of entitlement to service connection for a disorder manifested by fatigue.  
If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 







							(Continued on the next page)
      
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


